 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    ARLO KRISTIAN McGOVERN,                                       Case No. 2:19-cv-01977-RFB-EJY

 4                    Plaintiff
                                                                                  ORDER
 5            v.

 6    WILSON, et al.,

 7                    Defendants.

 8

 9   I.      DISCUSSION

10           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff

12   has neither paid the full filing fee for this matter nor filed an application to proceed in forma

13   pauperis.

14           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

15   application to proceed in forma pauperis and attach both an inmate account statement for the past

16   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil rights

17   complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee is

18   resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma pauperis,

19   or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application

20   to proceed in forma pauperis he must file a fully complete application including both an inmate

21   account statement for the past six months and a properly executed financial certificate.

22   II.     CONCLUSION

23           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND Plaintiff

24   the approved form application to proceed in forma pauperis by a prisoner, as well as the document

25   entitled information and instructions for filing an in forma pauperis application.

26           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

27   Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on the correct

28
 1   form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the

 2   full $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative

 3   fee).

 4           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

 5   dismissal of this action may result.

 6           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.

 7   1-1) but will not file it at this time.

 8           DATED this 18th day of November, 2019.

 9

10
                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -2-
